Citation Nr: 1540111	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether a timely substantive appeal has been filed to perfect an appeal as to the issues of entitlement to a rating in excess of 30 percent for chondromalacia of the right patella, status post total knee arthroplasty with scar and entitlement to service connection for glucose intolerance, a cardiac disability, and a bilateral shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a cardiac disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for glucose intolerance (claimed as diabetes mellitus).

5.  Entitlement to service connection for a cardiac disability.

6.  Entitlement to service connection for a bilateral shoulder disability.
7.  Entitlement to service connection for myelofibrosis.

8.  Entitlement to a rating in excess of 30 percent for chondromalacia of the right patella, status post total knee arthroplasty with scar.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1985.

These matters come before the Board of Veterans' Appeals (Board) from April 2007, June 2008, May 2009, and August 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2013, the Board remanded the issue of whether a timely substantive appeal has been filed for issuance of a Statement of the Case (SOC).  The Board also remanded the issues of whether new and material evidence had been received to reopen the claims of service connection for a cardiac disability and a bilateral shoulder disability, as these issues are inextricably intertwined with the timeliness issue.

As noted in the July 2013 remand, the issue of whether there was clear and unmistakable error in the April 2007 rating decision, which denied entitlement to service connection for coronary artery disease and bilateral shoulder arthritis, has been raised by the record (see a June 2010 "Statement of Accredited Representative in Appealed Case").  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for glucose intolerance (claimed as diabetes mellitus), a cardiac disability, a bilateral shoulder disability, and myelofibrosis and entitlement to an increased rating for the service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for glucose intolerance, coronary artery disease, and shoulder arthritis and entitlement a rating in excess of 30 percent for chondromalacia of the right patella, status post total knee arthroplasty with scar by way of the April 2007 rating decision; a timely notice of disagreement (NOD) with this decision was received in August 2007 and an SOC was issued on April 3, 2008.

2.  A substantive appeal (VA Form 9) was received by VA on June 6, 2008, and there is no postmark of record.

3.  There remain no allegations of errors of fact or law for appellate consideration as to the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a cardiac disability and a bilateral shoulder disability.





CONCLUSIONS OF LAW

1.   The Veteran's substantive appeal of the April 2007 rating decision, which denied entitlement to service connection for glucose intolerance, a cardiac disability, and a bilateral shoulder disability and entitlement to a rating in excess of 30 percent for chondromalacia of the right patella, status post total knee arthroplasty with scar, was timely filed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302(b), 20.305(a) (2015).

2.  The criteria for dismissal of an appeal by the Board, as to the issues of whether new and material evidence has been received to reopen the claims of service connection for a cardiac disability and a bilateral shoulder disability, are met.  
38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the timeliness issue addressed in the decision below is a procedural claim-processing issue and not the underlying claim for VA benefits, and the law is dispositive, the VCAA notice and assistance provisions do not apply in this instance.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

Analysis

I. Timeliness of Substantive Appeal

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. § 20.302(b).

When a written document must be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5 day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305(a).

In the present case, the RO denied entitlement to service connection for glucose intolerance, a cardiac disability, and a bilateral shoulder disability and entitlement to a rating in excess of 30 percent for chondromalacia of the right patella, status post total knee arthroplasty with scar by way of the April 2007 rating decision.  The Veteran submitted a timely NOD with that decision in August 2007, and an SOC was issued by the Muskogee RO on April 3, 2008.  A substantive appeal (VA Form 9) was received by the RO on June 6, 2008.  There is no postmark of record associated with the June 2008 Form 9, so the postmark is presumed to be five days prior to June 6, 2008 (i.e., May 30, 2008 due to the exclusion of Saturday and Sunday).  See Id.  As the presumed postmark date falls within 60 days of the date of mailing of the April 2008 SOC, the Veteran's June 2008 substantive appeal was timely filed.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b).

II. New and Material Evidence Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In this case, the Board has determined that the Veteran's substantive appeal of the April 2007 rating decision which denied his initial claims of service connection for a cardiac disability and a bilateral shoulder disability was timely filed.  Hence, the April 2007 decision did not become final, and the subsequently appealed issues of whether new and material evidence has been received to reopen the claims of service connection for a cardiac disability and a bilateral shoulder disability are therefore rendered moot.  Hence, the Board finds that there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the issues on appeal, and the appeal of these issues is dismissed.


ORDER

The Veteran's substantive appeal of the April 2007 rating decision, which denied entitlement to service connection for glucose intolerance, a cardiac disability, and a bilateral shoulder disability and entitlement to a rating in excess of 30 percent for chondromalacia of the right patella, status post total knee arthroplasty with scar, was timely filed; the appeal is granted to this extent only.

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of service connection for a cardiac disability is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral shoulder disability is dismissed.


REMAND

The Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on his June 2008 VA Form 9, and a videoconference hearing on his May 2014 VA Form 9.  He then declined a hearing on his December 2014 VA Form 9.  In August 2015, the Board sent the Veteran a letter and asked him to clarify whether he still wanted to attend a Board hearing (in light of the fact that he had given inconsistent indications on different issues on appeal as to whether a Board hearing was desired), and indicated that if he did not respond within 30 days the Board would use his previous selection in scheduling his hearing.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.  The Veteran failed to respond to the August 2015 letter.

Hence, in light of the Veteran's previous hearing request, the fact that a hearing has not yet been scheduled, and the fact that there is no evidence that the hearing request has been withdrawn, a remand is necessary to schedule the requested hearing.   See 38 C.F.R. § 20.700(a), (e) (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO or by videoconference.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


